Citation Nr: 1512840	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory disability, to include Chronic Obstructive Pulmonary Disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

A hearing was held in October 2014 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the December 2012 supplemental statement of the case, the Veteran submitted additional evidence.  The Veteran did not submit a waiver of initial RO review; however, because the Board has granted the claims herein, the Board finds that the Veteran has not been prejudiced by the RO's inability to review the evidence in the first instance.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran's tinnitus likely resulted from acoustic trauma experienced during active service.

2.  The Veteran's COPD is likely due to repeated in-service exposure to explosive fumes and dust. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for COPD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A Tinnitus

In this case, the Veteran seeks service connection for tinnitus, which he contends is the result of his exposure to engine noise while serving on the flight line as a weapons mechanic during four years of his active duty period of service, as well regular exposure to explosions due to his additional duties as a munitions specialist.  Service personnel records confirm that the Veteran's military occupational specialty (MOS) was weapons mechanic.  See DD Form 214 and service personnel records.  Service personnel records also show the Veteran served as a stock clerk, munitions specialist, weapons maintenance mechanic, and loading crew member.  Thus, the Board concludes that the Veteran was exposed to acoustic trauma.

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  Private treatment records show the Veteran was diagnosed with tinnitus in January 2007.  However, the private provider did not indicate the etiology of the disorder.

The Veteran had a VA examination in May 2009.  The examiner noted that the Veteran did not indicate the date his tinnitus manifested.  The examiner opined that tinnitus was not due to military noise exposure because the date and circumstances of tinnitus onset do not match the Veteran's period of military service.  However, the examiner conceded that too much exposure to loud noise can cause both a temporary and a permanent noise induced hearing loss and tinnitus.

During his October 2014 hearing before the Board, the Veteran testified that his tinnitus started during service in January 1961.  The Veteran is competent to report that tinnitus began in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Private and VA treatment records show a diagnosis of tinnitus.  No statements have been made that contradict the Veteran's report of tinnitus starting during and continuing subsequent to service.  Accordingly, the Board finds that the Veteran's lay statements credible.

Based on the foregoing, the Board finds that the Veteran was exposed to acoustic trauma during service, has a current tinnitus disability, and has provided credible testimony regarding the manifestation and continuity of tinnitus since service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303.

B. Chronic Obstructive Pulmonary Disorder

The Veteran contends that he has a respiratory disorder due to in-service exposure to sulfur and other chemicals from the regular testing of explosives, as well as from exposure to heavy fumes and chemicals when he removed explosives from a crashed B-47 plane.  As noted above, service personnel records confirm that the Veteran's MOS was weapons mechanic.  See DD Form 214 and service personnel records.  Service personnel records also show the Veteran served as a stock clerk, munitions specialist, weapons maintenance mechanic, and loading crew member.

The Veteran's private treatment records show a secondary diagnosis of COPD and history of COPD; symptoms of wheezing and diagnoses of pulmonary bronchospasm, restrictive lung disease, treatment with bronchodilators, and rhinitis; and a diagnosis of asthma.  See October 2008 hospital report by Dr. Z; see also May 2009 pulmonary function report by Dr. P; see also primary care records from Dr. S.  VA treatment records show a diagnosis of "allergic asthma" that was initially made in 2000, and reveal that the Veteran complained of wheezing.  All of the Veteran's medical records indicate that he has not smoked since 1962-63.

The Board finds that the Veteran's DD-214, his service personnel records, and his hearing testimony confirm that explosive testing was a regular part of his duties as a munitions specialist.  Additionally, his prior VA examination for PTSD confirms that he was present for the crash of a B-47, where he alleges that he inhaled fumes and chemicals.

The Veteran was not afforded a VA respiratory examination.  During his hearing, he indicated that he would seek a private medical opinion, and the case was held open for sixty days.  He timely submitted a private opinion report, dated November 2014, in which a doctor diagnosed COPD and opined that the disorder was most likely caused by or is a result of in-service exposure to fumes and dust, particularly from bombers and explosives.  The provider noted the Veteran's limited smoking history and indicated review of the Veteran's private treatment records and his post-service history.  The provider did not indicate review of the Veteran's VA records or service treatment or personnel records.  However, the Board finds that the Veteran's statements to the provider accurately reflect his service history of exposure to fumes and dust from bombers and explosives and his smoking history.  As such, the Board finds that the provider's failure to review his service and personnel records not prejudicial to the claim.  More importantly, the provider reviewed private records, conducted pulmonary function testing, rendered a diagnosis of COPD, and supplied a clear rationale for his opinion.  Accordingly, the Board finds that the opinion report is adequate for rating purposes.  Further evidentiary development is therefore unnecessary, and it is impermissible for VA to undertake additional development to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, service connection for a respiratory disorder, to include COPD, is warranted.  The appeal is granted.


ORDER

Service connection for tinnitus is granted.

Service connection for COPD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


